DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 3/23/22:
Claims 1 – 3 and 5 - 23 are pending in the application.  
The nonstatutory double patenting rejection is withdrawn due to amendment.  
The rejections under 35 U.S.C. 102 is withdrawn due to amendment.  
Claim 4 is canceled.  
Claims 1, 6 and 21 are amended.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 3/23/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 – 3 and 5 - 23 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a coated medical device as claimed.  

The closest prior art of record is believed to be US 20170224823 to Blanda et al. hereinafter “Blanda’.  Blanda is directed to silicone elastomers for medical devices and drug delivery devices.

Blanda teaches the use of an addition cure silicone elastomer system for drug delivery devices [0046]. This system is comprised of a cross linkable silicone polymer further comprising vinyl end blocked siloxane polymers
(silicone polymer with reactive functionalities), polymethylhydrogen oligomer (silicone crosslinking agent) and a Karlstedt’s catalyst [0046]. Karlstedt’s catalyst (catalyst) is platinum complexed with divinyltetramethyldisiloxane [0046]. Commercially available addition cure silicone products NuSil MED-4870 A/B are taught [0087 — 0091]. These products comprise silica. Multiple antimicrobial, antibacterial, antifungal, antiprotozoal and antiviral agents are taught for inclusion in the silicone composition [0128 — 0136].  See at least Example 2 [0210]. These compositions are capable of being used as a coating.  Blanda is silent as to the claimed antimicrobial agents.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/8/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759